FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                         October 24, 2019
                        _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
 COMCAST OF COLORADO I, LLC,

       Plaintiff - Appellee,

 v.                                                         No. 19-1013
                                                   (D.C. No. 1:18-CV-03158-LTB)
 ANDREW J. O’CONNOR; MARY E.                                  (D. Colo.)
 HENRY,

       Defendants - Appellants.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HARTZ, HOLMES, and MORITZ, Circuit Judges.
                  _________________________________

      Defendants-Appellants Andrew J. O’Connor and Mary E. Henry appeal the

district court’s order remanding this action to Colorado state court. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

      Defendants have refused to allow Plaintiff-Appellee Comcast of Colorado I,

LLC (Comcast) access to the public utility easement on their property. As a result,

Comcast filed this action against Defendants in Colorado state court, seeking


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
injunctive and declaratory relief based on Defendants’ alleged violation of the Cable

Communications Policy Act of 1984, 47 U.S.C. § 521-55.

      Comcast filed a motion for a temporary restraining order (TRO) and a

preliminary injunction prohibiting Defendants from denying Comcast access to the

easement. The state court granted Comcast’s motion for a TRO and set a date for a

hearing on Comcast’s motion for preliminary injunction. Defendants, acting pro se,

responded by filing (1) a motion to dismiss Comcast’s action for failure to state a

claim, (2) their own motion for TRO and a preliminary injunction, and (3) an answer

that included a counterclaim against Comcast. The state court denied Defendants’

motions. Defendants then filed a notice removing this action to the U.S. District

Court for the District of Colorado hours before the preliminary injunction hearing.

      Comcast filed an Emergency Motion to Remand to State Court, urging the

district court to remand this action because Defendants had waived their right to

remove the action to federal court by actively participating in litigation of the case in

the state court. Based on our decision in City of Albuquerque v. Soto Enterprises,

Inc., 864 F.3d 1089 (10th Cir. 2017), the district court agreed Defendants had waived

removal and ordered this action remanded to the state court. R. at 347-49.

      Defendants timely appealed the district court’s remand order. But in their

opening brief, they do not mention the order or make any arguments challenging it.

“[W]e routinely have declined to consider arguments that are not raised, or are

inadequately presented, in an appellant’s opening brief. . . . Stated differently, the

omission of an issue in an opening brief generally forfeits appellate consideration of

                                            2
that issue.” Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007); see Garrett v.

Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005) (holding pro se

plaintiff’s inadequate “briefs disentitle him to review by this court”). Accordingly, we

decline to review the district court’s remand order, which is the only issue Defendants

could properly raise in this court. The district court’s remand order is therefore

AFFIRMED.

       Because Defendants have not advanced “a reasoned, nonfrivolous argument” that

the district court erred, DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991), we

also DENY their motion to proceed without prepayment of costs and fees. Defendants

must immediately pay the filing fee to the Clerk of the U.S. District Court for the District

of Colorado.


                                              Entered for the Court


                                              Nancy L. Moritz
                                              Circuit Judge




                                             3